DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to after-final communications filed on February 21, 2022, in which Applicant amended claims 1, 6 and 18, and cancelled claims 4 and 5.
Claims 1, 3, 6-18 and 20 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's amendments, the objection to the claims is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claim 16 is amended as follows:

AMENDMENTS TO THE CLAIMS:

16. (Current Amended) The system of claim 14, wherein the comparison software module comprises an [[the]] earlier version of the first software module, the operation further comprising:
identifying the earlier version of the first software module based on identifying a most recent successful build for the software project.

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest, either solely, or in combination, a method as recited by the limitations of independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination the limitations "identifying a difference between the first software module and the sibling software module, the difference comprising at least one of: (i) a difference in processing the output of the parent software module between the first software module and the sibling software module or (ii) a difference in parameters between the first software module and the sibling software module, wherein the identifying the difference is done based on executing one or more snippets of the first software module and the sibling software module in a sample program;" when considered in combination with the remaining limitations of claim 1.
Independent claim 18 recites analogous limitations and, therefore, is allowed for the same reasons given above. 
Furthermore, the prior art of record does not teach or suggest, either solely, or in combination, a system as recited by the limitations of independent claim 14. In particular, the prior art of record does not teach or suggest, either solely, or in combination the limitations "identifying a plurality of potential problems with the plurality of software modules, related to the build error; ranking the plurality of potential problems based on a likelihood that fixing the respective potential problem will cure the build error, wherein the ranking the plurality of potential problems is based on a score for each respective potential problem, the score for each respective problem generated based, at least in part, on: (1) a first number of other modules

In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192